Citation Nr: 0911166	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.	Propriety of the reduction in evaluation from 90% to 60% 
for bilateral hearing loss as of April 1, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of whether the reduction in rating for bilateral 
hearing loss was proper is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence received on February 17, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to TDIU.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of entitlement to TDIU; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

The issue of entitlement to TDIU is denied.


REMAND

The RO reduced the Veteran's disability evaluation for 
bilateral hearing loss from 90% to 60%, effective April 1, 
2009, by a January 2009 rating decision.  The Veteran 
submitted a statement in March 2009, which is accepted as a 
timely Notice of Disagreement (NOD) with the January 2009 
rating reduction.  The RO has not issued a statement of the 
case (SOC) to the Veteran which addresses his NOD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The Veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue a statement of the case with respect 
to the issue of the propriety of the 
reduction in evaluation from 90% to 60% 
for bilateral hearing loss as of April 1, 
2009.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


